                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN M. KURZ,                                 )
                                              )
          Plaintiff,                          )
                                              )
     v.                                       )               No. 4:19-CV-310 CAS
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
          Defendant.                          )

                                MEMORANDUM AND ORDER

          This matter is before the Court on the United States of America’s motion to dismiss

plaintiff’s complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1). Pro se plaintiff John M. Kurz opposes the motion and it is fully briefed. For

the following reasons, the motion to dismiss will be granted.

I.        Background

          Plaintiff seeks a permanent injunction to prevent the Internal Revenue Service (“IRS”)

from garnishing his wages and issuing levies on his bank accounts to collect unpaid federal income

taxes. (Doc. 1). Plaintiff alleges the government is in contempt of a United States Tax Court

Order of Dismissal for Lack of Jurisdiction (the “Order”), issued on July 20, 2018, and attached

as Exhibit A to plaintiff’s complaint. (Doc. 1-1). The Order relates to a petition plaintiff filed in

the United States Tax Court (“Tax Court”) on January 18, 2018 where he sought a re-determination

of income tax owed for years 2000 to 2017. Plaintiff alleges that the Order prohibits the IRS from

proceeding with collection activities for lack of jurisdiction because it failed to issue him notices

of deficiency or determination for the relevant tax years in accordance with the IRS notice

provisions of 26 U.S.C. §§ 6212 and 6213.

                                                  1
        In response, the government argues that plaintiff misunderstands the content of the two-

page Order. The government summarizes the relevant portions of the Order as follows: (1) the

Tax Court is a court of limited jurisdiction which only has authority to issue an opinion regarding

a tax deficiency when the petition is filed within 30 to 150 days after the IRS mails a notice of

deficiency to the taxpayer; and (2) petitioner, plaintiff here, did not object to dismissal on the

ground that no notice of deficiency or determination had been sent by the IRS to petitioner for the

2000 to 2017 taxable years.       The government contends that plaintiff confuses the Order’s

discussion of relevant jurisdictional time frames within which a taxpayer may petition the Tax

Court under 26 U.S.C. §§ 6213(a) and 6330(e)(1) with the notion that the IRS did not timely issue

him notices of deficiency and now does not have jurisdiction to collect unpaid income taxes from

plaintiff.

        As to the specific tax years in question, the government states that plaintiff does not owe

any federal income tax liabilities for tax years 2000 through 2004. For tax years 2005 and 2006,

the government states the IRS did issue plaintiff a notice of determination on February 2, 2009,

and plaintiff pursued a Collection Due Process (“CDP”) Hearing. A notice of determination from

the CDP Hearing was issued on May 25, 2011, which is attached to plaintiff’s complaint. (Doc.

1-3, at 5-10). The government points out that the notice of determination from the CDP hearing

provided plaintiff with 30 days to appeal to the Tax Court, which he failed to do. Id. For tax years

2007 to 2016, the government states that plaintiff self-reported his tax liabilities, eliminating the

need for the IRS to issue plaintiff notices of deficiency and, thus, there were no deficiency

determinations to challenge in Tax Court. For tax year 2017, the government contends that when

plaintiff filed his petition, tax returns for 2017 were not yet due and, thus, no income tax deficiency

had been determined for the Tax Court to consider.

                                                  2
        The government seeks dismissal of plaintiff’s complaint on the basis that the Anti-

Injunction Act (“AIA”), 26 U.S.C. § 7421(a), bars plaintiff’s claim for an injunction, and no

exceptions to the AIA apply. Thus, the government argues this Court lacks subject matter

jurisdiction over this action.

II.     Legal Standard

        The purpose of a Federal Rule of Civil Procedure 12(b)(1) motion is to allow the Court to

address the threshold question of jurisdiction. See Osborn v. United States, 918 F.2d 729, 729 (8th

Cir. 1990). A party challenging subject matter jurisdiction under Rule 12(b)(1) can either make a

facial or factual challenge to the Court's jurisdiction. Id. at 729, n.6. When a defendant makes a

facial challenge, the district court is to examine the complaint to determine if the plaintiff has

sufficiently alleged a basis for subject matter jurisdiction. Id. On facial challenge, a district court

should accept as true all factual allegations in the complaint and draw all reasonable inferences in

favor of the plaintiff. Id. A factual attack, on the other hand, challenges the factual basis for

subject matter jurisdiction, and the court may consider matters outside the pleadings. Id. What is

more, on a factual challenge, the plaintiff is not entitled to the benefit of favorable inferences from

the factual statements in the complaint. Id. Courts have also recognized that the jurisdictional

issue and substantive issues can be so intertwined that a full trial on the merits may be necessary

to resolve the issue. Id. (quoting Crawford v. United States, 796 F.2d 924, 928 (7th Cir. 1986)).

        The government makes a facial attack with respect to plaintiff’s injunction claim as it

relates to tax years 2005 through 2016 based on plaintiff’s alleged misreading of the July 20, 2018

Tax Court Order, which plaintiff attached to his complaint as part of the pleadings.              The

government makes a factual attack with respect to plaintiff’s injunction claim as it relates to tax

year 2017, arguing that his Tax Court petition was filed before tax returns for 2017 were due and,

                                                  3
thus, plaintiff had not been assessed any liability for that year at that time. To support this factual

attack, the government attached to its motion to dismiss a Declaration of Jessica Nolan, Senior

Attorney for the IRS. (Doc. 13-1).

III.    Discussion

        “[T]he United States, as sovereign, is immune from suit save as it consents to be sued . . .

and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the

suit.” Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (internal quotations and citation omitted).

The Anti-Injunction Act provides that unless a taxpayer can prove he qualifies for a statutory

exception, “no suit for the purpose of restraining the assessment or collection of any tax shall be

maintained in any court by any person, whether or not such person is the person against whom

such tax was assessed.” 26 U.S.C. § 7241. “The courts have repeatedly recognized that the [AIA]

generally prohibits injunctions against any and all acts necessary or incidental to the assessment

or collection of taxes, as well as against the specific acts of assessment and collection themselves.”

Davis v. United States Gov't, 2007 WL 1847190, at *1 (W.D. Mo. June 25, 2007) (quoting Nichols

v. United States, 1995 WL 835041, at *2 (W.D. Mo. Dec 18, 1995)). “Unless one seeking to

enjoin the Internal Revenue Service brings himself within a statutorily or judicially created

exception to section 7421(a), the district court has no jurisdiction and the suit for injunction is

barred.” Wagner v. Wicker, 1980 WL 1594, at *1 (E.D. Mo. Mar. 10, 1980).

        Plaintiff does not allege that he meets any statutory exceptions to the AIA. Additionally,

plaintiff’s reply to the government’s motion to dismiss reflects a misunderstanding of the July 20,

2018 Tax Court Order. The Order outlines the specific time frames that a taxpayer must file a

petition for re-determination of a tax deficiency, i.e., 90 days after the notice of deficiency is mailed

to an individual living in the United States, 150 days after the notice of deficiency is mailed to an

                                                   4
individual living outside the United States, or 30 days after the issuance of a valid notice of

determination by the IRS Office of Appeals. (Doc. 1-1 at 1-2) (citing 26 §§ 6213(a), 6330(d)(1)).

If the petition is filed after the applicable time frames, the Tax Court does not have jurisdiction

over the petition. Id. After reviewing the record, the Tax Court dismissed plaintiff’s petition “for

lack of jurisdiction on the ground that no notice of deficiency or determination had been sent to

petitioner within 150 or 30 days, respectively, for the 2000 through 2017 taxable years.” (Doc. 1-

1, at 2). Contrary to plaintiff’s argument, the Tax Court Order does not state that the IRS lacks

jurisdiction to collect unpaid federal income taxes from plaintiff or that the Tax Court improperly

failed to send notices of deficiency. Instead, the Tax Court was explaining that it could not address

plaintiff’s petition on its merits because the Tax Court did not have jurisdiction over an untimely

petition or a petition where there was no notice of deficiency or determination.

       Plaintiff has failed to establish that a statutory exception to the AIA exists in this matter.

The purpose of the AIA is to withdraw state and federal court jurisdiction over suits seeking

injunctions barring the collection of federal taxes. J.L. Enochs v. Williams Packing & Navigation

Co., 370 U.S. 1, 5–6 (1962). Consequently, this Court lacks subject matter jurisdiction to grant

the injunctive relief plaintiff requests and will dismiss plaintiff’s claims.

       Accordingly,

       IT IS HEREBY ORDERED that the motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1) filed by defendant United States of America is GRANTED.

[Doc. 8].

       IT IS FURTHER ORDERED that plaintiff’s motion and affidavit for emergency order

is DENIED as moot. [Doc. 4]




                                                   5
      IT IS FURTHER ORDERED that plaintiff’s motion for an evidentiary hearing and

discovery is DENIED as moot. [Doc. 34]

      An appropriate order of dismissal will accompany this Memorandum and Order.




                                           CHARLES A. SHAW
                                           UNITED STATES DISTRICT JUDGE


Dated this 13th day of August, 2019.




                                           6
